          Case 1:20-cv-06516-VM Document 68 Filed 10/02/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007


                                                    October 2, 2020

VIA ECF

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:    Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

       This Office represents the defendants in the above-referenced case. We write
respectfully pursuant to the Court’s September 25, 2020 Order, ECF No. 57 (the “Order”).1 In
accordance with paragraph 6 of the Order, Defendants submit herewith:

       (1) The weekly service performance update provided by the United States Postal Service
           (“USPS”) to Congress on October 1, 2020 (pertaining to First-Class Mail, Marketing
           Mail, and Periodicals) (Exhibit 1);

       (2) A report reflecting the weekly national scores and service variance for Presort First-
           Class Mail (Overnight, 2-Day and 3-5 Day) and Single-Piece First-Class Mail (2-Day
           and 3-5 Day), for the same period of time covered by the October 1, 2020
           Congressional update2 (attached hereto as Exhibit 2);

       (3) As discussed in more detail below, a summary of any and all data and information
           collected by USPS Headquarters regarding USPS’s handling of Election Mail at the
           Headquarters level and compliance with USPS policies regarding Election Mail,
           USPS recommended practices regarding Election Mail, and the terms of the Court’s
           September 25, 2020 Order specifically pertaining to Election Mail. See ECF No. 57
           ¶ 6.



   1
     The information contained in this letter has been provided to this Office by the United
States Postal Service, to be provided to the Court to comply with Defendants’ obligations under
the Order.
   2
      The first column in each category shows the overall service performance score; the Percent
within +1 day, +2 days, and +3 days columns show the performance one day later, two days
later, and three days later (service variance).
           Case 1:20-cv-06516-VM Document 68 Filed 10/02/20 Page 2 of 5

 Page 2 of 5


                                        ***
   Summary of Data and Information Regarding Election Mail Handling and Compliance

        Historically, USPS Headquarters has compiled three categories of data or information
relating to its handling of Election Mail and compliance in the field with Election Mail policies
and practices: (1) All Clear Reports, (2) Advanced Volume Reports, and (3) Election Mail
Service Reporting.3

    1. All Clear Reports

        As USPS has previously described to the Court, see ECF No. 28 ¶ 19, USPS uses daily
“all clears” to ensure that all Election Mail is accounted for within the system. In the all clear
process, in-plant support personnel in processing or delivery units use a checklist to confirm that
mail scheduled or “committed” to go out that day has gone out, and anything committed for the
next day is at the front of the line.4 Personnel conducting all clears may consult Election Mail
logs, and also check all locations within the facility (e.g., processing equipment) to ensure that
all pieces of Election Mail in the facility’s possession are in the right location.

        All Clear Reports help USPS identify facilities that require additional follow-up to
enforce their compliance with the daily all clear policy. Each USPS processing plant, delivery
unit, and reporting retail unit is required to certify, through an online system, its all clear
performance every day. Reports showing USPS’s “all clear” reporting results for the time period
from September 19 to September 25 are attached hereto as Exhibit 3, broken down by
geographic Division (for mail processing plants) and by geographic Area (for delivery/retail
units).

        In these reports, the “Total Count” column totals the number of facility reports expected
each week (in other words, it reflects the number of facilities multiplied by seven); “No
Response” reflects how many expected reports were not submitted; and “Non-Compliant”
indicates that a facility did not clear all of its Election Mail that day. It is important to note that a
“Non-Compliant” certification does not necessarily indicate that a facility failed to properly
comply with the all clear process on a given day; it indicates primarily that the facility located
some Election Mail that it did not clear that day, often for reasons unrelated to any operational
deficiency. As discussed above, the all clear process is principally aimed at making sure that all

    3
     As a general matter, USPS collects an enormous amount of raw data regarding its products
and operations, some of which would incidentally bear on the performance of Election Mail. For
example, in accordance with paragraphs 6(a) and (b) of the Order, USPS is providing weekly
data updates to the Court regarding the service performance of all First-Class Mail, Marketing
Mail, and Periodicals, which encompasses but extends far beyond Election Mail. USPS
understands paragraph 6(c) of the Order as referring to data and information that USPS
Headquarters customarily collects specifically relating to Election Mail, all of which is discussed
herein.
    4
    Many, but not all, retail units are also required to certify their all clear performance each day.
Some very small retail units are not required to certify their all clear performance.
          Case 1:20-cv-06516-VM Document 68 Filed 10/02/20 Page 3 of 5

 Page 3 of 5


Election Mail within a facility is accounted for, and anticipates that some Election Mail (for
example, Election Mail received too late in the day or night to process) may be located during a
facility-wide check and committed to go out at the front of the line the next day.

        If a facility submits no “all clear” response on a given day, USPS Headquarters alerts the
relevant District Manager or Division director to follow up. If a particular facility exhibits a
pattern of non-responses, USPS may take a corrective action.

   2. Advanced Volume Reports

        Advanced Volume Reports help USPS estimate the amount of Election Mail, primarily
that which is sent as Marketing Mail, that is advanced. Using the Mail Condition Visualization
system, which is USPS’s system of record for mail processing conditions, USPS can count the
number of mailpieces that receive their final processing scan (meaning that they have gone
through processing and are about to be sent to delivery units) prior to their expected date of
delivery. In other words, USPS is able to detect mailpieces that are processed and readied for
delivery ahead of schedule, when compared with their expected delivery standard, as a
consequence of USPS’s policies of advancing mail (especially Election Mail).5 It is important to
note that Advanced Volume Reports set forth absolute numbers without denominators, and as
such may not fully depict USPS’s general performance with respect to Election Mail in a given
week (e.g., what percent of Election Mail USPS received and advanced in a given week).

        For the time period from September 19 to September 25, USPS data shows that
11,637,830 pieces of Election Mail were advanced. This data represents a 435% increase over
the previous week, in which 2,176,914 pieces of Election Mail were advanced.

   3. Election Mail Service Reporting

         USPS collects data from mailpieces that election officials have chosen to track using
USPS’s Intelligent Mail barcode (“IMB”), and identified on “entry” as Election Mail.6 Only a
subset of Election Mail is sent using this tracking technology, and USPS does not currently have
data to specifically track and analyze the service performance of Election Mail that does not
utilize this feature. Therefore, the Election Mail Service Reporting described in this section is
not a representatively accurate measurement of the service performance of all Election Mail
handled by USPS.

   5
      Generally speaking, the vast majority (approximately 98%) of mailpieces that receive their
final processing scan are delivered the next day. Due to a number of factors, including mail being
missorted, missequenced, or natural disasters, a very small fraction of mail that has received its
final processing scan may be delivered a day later.
   6
      As USPS has previously noted, because state and local election officials control all aspects
of the design of Election Mail, those officials are responsible for choosing whether to make use
of USPS’s Intelligent Mail Barcode for Election Mail. See, e.g., ECF No. 28 ¶ 4. USPS does
not charge an additional fee for the IMB; in fact, election officials may receive a discount for
opting to use that tracking feature.
          Case 1:20-cv-06516-VM Document 68 Filed 10/02/20 Page 4 of 5

 Page 4 of 5



        Moreover, USPS considers this Election Mail Service Performance information to be
confidential and not subject to public disclosure under 39 U.S.C. § 410(c). In addition to not
being a representatively accurate measurement of the service performance of all Election Mail
handled by USPS for the reasons described above, it is also a subset of our First-Class Mail and
Marketing Mail data that is more disaggregated than is otherwise publicly shared. Nor does the
USPS otherwise report on a combination of a subset of First-Class Mail and Marketing Mail in
this manner in other contexts. As such, this information is commercial in nature and would not
be disclosed under good business practices. USPS is providing the information pursuant to
paragraph 6 of the Order, but reserves the right to assert the confidential nature of this
information in other contexts.

       Bearing these limitations in mind, USPS can provide to the Court weekly on-time service
percentages for the Election Mail that is trackable using the IMB feature. This figure is included
on Exhibit 3, attached, for the week ending September 25, 2020, as well as the previous week,
for purposes of comparison.

        In addition to the three types of data and information discussed above, which USPS
Headquarters customarily collects relating to Election Mail, USPS is currently collecting
additional data as part of ongoing attempts to develop new techniques and metrics related to
Election Mail, including its ballot cancelation performance, and other useful metrics. Attempts to
gather and interpret this data are still in the early stages, and the data is not currently reliable
enough for the Postal Service to use to track its performance. As such, this data is not currently
susceptible to analysis.

   The Postal Service is attempting to develop these new metrics as quickly as possible and will
supplement its reporting to the Court as soon as they are developed.

                                                ***

               Supplement to List of USPS Recommended Practices Concerning
                               the Treatment of Election Mail

        Finally, in its submission to the Court dated September 25, 2020, USPS provided a list of
USPS Recommended Practices Concerning the Treatment of Election Mail (as well as a List of
USPS Written Policies Relating to the Treatment of Election Mail Through the November 2020
Election Season). See ECF No. 58 at 4-6. For the sake of completeness, USPS would like to
supplement the List of USPS Recommended Practices and resources that are not necessarily
covered in written policies with the below description of USPS’s ongoing effort to set up
localized task forces made up of “ballot ambassadors”:

      During the upcoming election cycle, the USPS Election Mail Taskforce was expanded to
       include leadership of all four of the major unions of USPS, as well as the leaders of our
       management associations, to provide strong coordination throughout USPS with regard to
       Election Mail. This expanded task force is leading the effort to set up localized task
       forces. These task forces contain union member employees who are serving as “ballot
        Case 1:20-cv-06516-VM Document 68 Filed 10/02/20 Page 5 of 5

Page 5 of 5


      ambassadors.” The ballot ambassadors will allow strong information sharing across the
      country as local teams share their findings with other local teams on a regular basis.

                                            ***

                                                Respectfully,

                                                AUDREY STRAUSS
                                                Acting United States Attorney for the
                                                Southern District of New York
                                                Attorney for Defendants

                                          By: /s/ Rebecca S. Tinio__      _
                                              REBECCA S. TINIO
                                              STEVEN J. KOCHEVAR
                                              Assistant United States Attorneys
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2774/2715
                                              E-mail: rebecca.tinio@usdoj.gov
                                                       steven.kochevar@usdoj.gov
